DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, as well as the certified English translation of CN 20161002212.0 which has been submitted, thus overcoming the rejection of record in view of Zhang (WO 2015/143649).  The rejection in view of Zhang has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (US Serial No 2003/0008140), in view of Takeda et al. (US Serial No. 2013/0302602).
Regarding claims 1, 2, 8, and 9; Takizawa et al. teaches a curable pressure sensitive adhesive composition comprising: a) an adherent polymer, b) a tackifier resin, and c) a monomer [0069-0074].  Takizawa et al. teaches the monomer component c) comprises (meth)acrylic acid esters, such as methyl or ethyl (meth)acrylate [0135-0136], and (meth)acrylic acid [0140].  Takizawa et al. teaches the tackifier resin b) is a (meth) acrylate tackifier resin having a weight average molecular weight of 20,000 or less and a glass transition temperature of preferably in the range of 40°C to 180°C [0104-0106].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ a (meth)acrylate tackifier resin having a weight average molecular weight of 20,000 (Daltons), based on the teaching of Takizawa et al. and would have been motivated to do so since Takizawa et al. teaches it suitable to employ (meth)acrylate tackifier reins having a weight average molecular weight as high as 20,000 to achieve a satisfactorily effect of enhancing the pressure sensitive adhesive performance [0104].
Takizawa et al. fails to teach the pressure sensitive adhesive composition further comprises a non-(meth)acrylate polymer tackifying resin.  Takeda et al. teaches a pressure sensitive adhesive composition comprising a (meth)acrylate block copolymer 
Regarding claims 3 and 4; Takizawa et al. teaches the tackifier resin b) is prepared from preferably 90 to 100% by weight of (meth)acrylic esters [0107; 0111], and a further comonomer such as (meth)acrylic acid (0 to 10% by weight)  [0113-0114].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
Regarding claim 5; Takizawa et al. teaches the composition further comprises a photopolymerization initiator [0165-0166] and a crosslinking agent [0169-0170].
	Regarding claim 6; Takizawa et al. teaches the composition comprises an adherent polymer prepared from (meth)acrylic ester monomers, such as methyl or ethyl (meth)acrylate and a comonomer such as (meth)acrylic acid [0077-0086].
	Regarding claim 7; Takizawa et al. teaches the tackifier resin b) is employed in an amount of 5 to 40 parts by weight (i.e. 5-40% by weight) [0037].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
	Regarding claims 10 and 11; Takizawa et al. teaches he acrylic pressure sensitive adhesive composition of the present invention, although can be prepared by separately producing the components (a) and (b), mixing them and adding the component (c) to the mixture, is preferably prepared by performing a partial polymerization of the monomer for forming the component (a) to thereby obtain a mixture of components (a) and (c), adding separately produced component (b) to the mixture and mixing them [0161].  Takizawa et al. teaches the component (a), an adherent polymer, is prepared from preferably 90 to 100% by weight of (meth)acrylic esters [0079-0083], and a further comonomer such as (meth)acrylic acid (0 to 10% by weight)  [0085-0086].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
	Regarding claim 12; Takizawa et al. teaches a pressure sensitive adhesive formed from the composition as set forth above [0035-0040].
	Regarding claim 13; Takizawa et al. teaches the acrylic pressure sensitive adhesive is often used in the form of a pressure sensitive adhesive tape obtained by coating a flexible support [0026].
	Regarding claim 14; Takizawa et al. teaches an adherend product [0033; Ex].
Regarding claims 15-18; Takizawa et al. teaches the tackifier resin b) is a (meth) acrylate tackifier resin having a weight average molecular weight of 20,000 or less and a glass transition temperature of preferably in the range of 40°C to 180°C.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  It is the Examiner’s position that a composition comprising a (meth)acrylate tackifier resin having a weight average molecular weight of 20,000 (Daltons) would achieve the same properties as a composition comprising a (meth)acrylate tackifier resin having a weight average molecular weight 20,000.01 Daltons (greater than 20,000 Daltons); as required by the range of the instant application.

Response to Arguments
	The Examiner notes the submission of the English translation of the Chinese priority document, thus the rejection in view of Zhang (WO 2015/143649) has been withdrawn.
Applicant's arguments filed 18 November 2020, with respect to Takizawa et al. (US Serial No. 2003/0008140) in view of Takeda et al. (US Serial No. 2013/0302602), have been fully considered but they are not persuasive.
Applicants argue each of the independent claims 1 and 12-14 have been amended, and thus the rejection is moot.  The Examiner respectfully disagrees.  The prior art of record, Takizawa et al., teaches a resin tackifier resin b), which is a (meth)acrylate tackifier resin having a weight average molecular weight of 20,000 or less [0104].  It is the Examiner’s position that Takizawa et al. it obvious to employ a (meth)acrylate tackifier resin having a weight average molecular weight of 20,000, since the prior art teaches it suitable to employ (meth)acrylate tackifier resin having a weight average molecular weight up to 20,000 [0104].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  While the prior art teaches the weight average molecular weight is “preferably 10,000 or less, and still preferably in the range of 10,000 to 2,000”, Applicants are reminded that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  
exceeds 20,000, however teaches that the (meth)acrylate tackifier resin having a weight average molecular weight of 20,000 (overlaps with the instant claimed range) is suitable for use in the present invention, thus does not “teach away” from the present invention, as Applicants suggest.
As such, Takazawa et al. in view of Takeda et al. still renders obvious the basic claimed curable composition, as required by the instant claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767